OPINION — AG — ** RETIREMENT — NON OKLAHOMA BANKS — FUNDS ** (1) THE OKLAHOMA FIREFIGHTERS PENSION AND RETIREMENT BOARD IS AUTHORIZED BY 11 Ohio St. 49-129 [11-49-129], TO INVEST FUNDS IN CHECKING OR SAVINGS ACCOUNTS UNDER CERTIFICATES OF DEPOSIT IN BANKS IN OKLAHOMA WHICH HAVE BEEN APPROVED AS DEPOSITORIES BY THE STATE DEPOSITORY BOARD, AND NO EXPRESS AUTHORIZATION EMBRACES NON OKLAHOMA BANKS. (2) THE FIVE PERCENT (5%) TOTAL INVESTMENT RULE IS APPLICABLE TO INVESTMENTS IN COMMERCIAL PAPER. (3) THE TOTAL INVESTMENT RULE IS APPLICABLE TO INVESTMENTS IN SUBSIDIARIES OF CORPORATIONS AS PART OF THE TOTAL INVESTMENT IN THE CORPORATION. (4) 11 Ohio St. 49-129 [11-49-129] DOES 'NOT' EXPRESSLY OR BY NECESSARY IMPLICATION EMBRACE EURODOLLAR OR YANKEE CERTIFICATES OF DEPOSITS. (INVESTMENT, CERTIFICATES OF DEPOSITS, BANKS, SAVINGS AND LOAN, PROPERTIES, TRUST) CITE: 11 Ohio St. 49-129 [11-49-129], 15 U.S.C.A. 77(A) (JOHN PAUL JOHNSON)